Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application request filed on 01/02/2019.  Claims 1-3 were pending. Claims 1-3 are rejected.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferenc et al. (“Ferenc“, US 2019/0096525 A1).

Regarding Claim 1, Ferenc discloses a method, comprising: 
creating a tensor to organize data (Ferenc, FIG.1, patient monitoring data 106, tensor 116, [0026]: converting the patient monitoring data 106 into a multi-dimensional tensor 116; [0031-33]: receiving patient data 106 from multiple sources; cluster and filter the patient data 106; store each source of patient data 106 into tensor slices 106 and represent tensor slices as sparse matrices) ; and 
conditionally reducing the size of that tensor in order to more effectively apply machine learning (Ferenc, [0034-35]: reducing the complexity of the data by reducing the dimensionality of the tensor slices using a machine learning techniques. The result is a compressed representation of the original tensor slices 116).  

Regarding Claim 2, Ferenc discloses an apparatus, comprising: 
at least one processor (Ferenc, FIG.1, computer 112, [0006, 29]: processor located in the computer 112); and 
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to (Ferenc, [0042]: the system including a processor 112 comprising instructions that when executed perform the following method): 
create a tensor to organize data (Ferenc, FIG.1, patient monitoring data 106, tensor 116, [0026]: converting the patient monitoring data 106 into a multi-dimensional tensor 116; [0031-33]: receiving patient data 106 from multiple sources; cluster and filter the patient data 106; store each source of patient data 106 into tensor slices 106 and represent tensor slices as sparse matrices); and 
conditionally reduce the size of that tensor in order to more effectively apply machine learning (Ferenc, [0034-35]: reducing the complexity of the data by reducing the dimensionality of the tensor slices using a machine learning techniques. The result is a compressed representation of the original tensor slices 116).  

Regarding Claim 3, Ferenc discloses a non-transitory computer-readable medium encoded with instructions that, when executed in hardware, perform a process, the process comprising (Ferenc, [0006, 42]: a non-transitory storage medium comprising instructions is coupled to a processor when executed perform a method): 
creating a tensor to organize data (Ferenc, FIG.1, patient monitoring data 106, tensor 116, [0026]: converting the patient monitoring data 106 into a multi-dimensional tensor 116; [0031-33]: receiving patient data 106 from multiple sources; cluster and filter the patient data 106; store each source of patient data 106 into tensor slices 106 and represent tensor slices as sparse matrices); and 
conditionally reducing the size of that tensor in order to more effectively apply machine learning (Ferenc, [0034-35]: reducing the complexity of the data by reducing the dimensionality of the tensor slices using a machine learning techniques. The result is a compressed representation of the original tensor slices 116).  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Achin et al., US 2020/0134489 A1,  Method For Generating Second-order Predictive Data Analysis Of Predictive Models Are Analogous To Prospecting For Valuable Resources, Involves For Obtaining Fitted First-order Predictive Model, Which Is Configured To Predict Values. [00142, 194]

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446